Title: From George Washington to William Irvine, 8 March 1782
From: Washington, George
To: Irvine, William


                        
                            Sir
                             8 March 1782
                        
                        You will proceed with all convenient dispatch to Fort Pitt the object of your command, and you will take
                            such measures for the security of that post and for the defence of the Western Frontier as your Continental Force combined
                            with the Militia of the neighbouring Country will admit of.
                        Under present appearances and circumstances, I cannot promise any further addition to your regular force,
                            than a proportion of Recruits for the Virginia & Pensilvania Regiments which are already upon the Western Station.
                            consequently offensive Operations, except upon a small scale, cannot just now be brought into contemplation. You may
                            however still continue to keep yourself informed of the situation of Detroit & the strength of the Enemy at that
                            place.
                        With respect to the subject of the Letters which you have lately received from Colonel Gibson, I can only
                            repeat what I have said to you personally—You must endeavour to convince both Officers and Men, that measures are actually
                            taking to put them upon such a footing with regard to their provisions Cloathing & pay, that it is to be hoped they
                            will e’re long have no reason to Complain. They will have already found the difference between the past and the present
                            mode of obtaining Provisions & Cloaths, and they cannot therefore doubt, that the only remaining difficulty, which
                            is on account of Pay, will be removed as soon as the Financier can reap the advantages of the Taxes for the current Year,
                            which are but just laid & cannot therefore come yet into use. The Officers & Men must on a moments
                            reflection be convinced of the Wisdom of applying the public Money in hand, to procuring Victuals and Cloaths, they cannot
                            be dispenced with even for a day, and when both are assured, that Certificates of pay due to the first of the present
                            Year, will be given with Interest, and that pay thenceforward will be more regular, and as frequent as the public Treasury
                            will admit, they ought to be satisfied.
                        Should the Troops composing the Western Garrisons be discontented with their situation and think that they
                            are partially dealt by, you may make them an order of being relieved and of taking their chance of the emoluments which
                            they may suppose accrue to those serving with either the Northern or Southern Armies, there may be policy in this offer,
                            because, if I am not mistaken, most of the Men who have connections in the upper Country, would rather remain there at
                            some disadvantage than be brought away from their families.
                        You will make such arrangements, as shall comport with the above Instructions and the strictest principles of
                            oeconomy, with General Knox & the Quarter Master General respecting Military and other Stores necessary for the posts
                            under your Orders & will I am persuaded use every means in your power to prevent any waste or embezzlement of
                            them. Given under my hand at Head Quarters in Philadelphia the Eighth day of March 1782.
                        
                            Go: Washington
                        
                    